Appeal by defendant Benjamin M. Knapp, Inc., from so much of an order as denies its motion to dismiss the complaint of the plaintiff Elizabeth Don for failure to state a cause of action. Said complaint sets forth a purported cause of action in favor of said plaintiff for loss of services and consortium resulting from injuries to her husband, allegedly caused by the negligence of the defendants. Order, insofar as appealed from, reversed on the law, with $10 costs and disbursements, and motion granted, without costs. The complaint of respondent Elizabeth Don fails to state facts sufficient to constitute a cause of action. (Passalacqua v. Draper, 279 App. Div. 660.) Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ., concur.